NO. 07-06-0214-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                   AUGUST 28, 2007

                         ______________________________

                        AMELIA EUGINA MOORE, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

           NO. 52,333-E; HONORABLE W. F. “CORKY” ROBERTS, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant Amelia Eugina Moore perfected appeal from her conviction for forgery of

a financial instrument and punishment of two years confinement in a state jail facility. We

agree with appointed counsel’s conclusion that the record fails to show any meritorious

issue which would support the appeal and affirm the trial court’s judgment.
         Appellant was charged with passing a forged check to bank teller Patrick Solis

knowing the check was not authorized by the owners of the account. Over her plea of not

guilty the trial court found appellant guilty as charged in the indictment.


         Appointed counsel for appellant has filed a motion to withdraw and a brief in support

pursuant to Anders v. California, 386 U.S. 738, 744-45 (1976). The brief discusses the

factual and procedural history of the case and the evidence presented. In conformity with

counsel’s obligation to support the appeal to the best of her ability, Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.–Waco 1994, pet. ref’d), the brief discusses two potential

issues on appeal and explains why they do not show reversible error. Counsel thus

concludes the appeal is frivolous. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App.

1978).


         Counsel has certified that a copy of the Anders brief and motion to withdraw have

been served on appellant, and that counsel has advised appellant of her right to review the

record and file a pro se response. Johnson, 885 S.W.2d at 645. By letter, this court also

notified appellant of her right to submit a response to the Anders brief and motion to

withdraw filed by her counsel. Appellant has filed a letter response complaining of the

performance of her trial counsel. The State has not filed a brief in this appeal.


         In conformity with the standards set out by the United States Supreme Court, we will

not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this court




                                               2
determines the appeal has merit, we will remand it to the trial court for appointment of new

counsel. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).


       The potential issues discussed in counsel’s brief address the sufficiency of the

evidence supporting the conviction and whether appellant’s trial counsel provided

reasonably effective assistance. The evidence included testimony from Marshall Kneisley

that his checkbook was taken in a robbery in December 2005 and he did not authorize

anyone to use checks from that checkbook. Patrick Solis, a bank teller, testified appellant

presented a check from Kneisley’s checkbook for payment in May 2006. According to

Solis, when appellant declined to present adequate identification, she left without the

check, stating to her companion, Michael Douglas,1 “we got to get out of here.” The check

also was in evidence. It is made payable to Amelia Moore. Appellant testified in her

defense that she was given the check by a man she met at a party and she only sought

to determine if the bank would honor the check. She stated she did not know the man who

gave her the check was not Kneisley. Counsel’s brief discusses the applicable standards

for reviewing the sufficiency of the evidence and concludes the evidence was sufficient to

support the judgment.


       The second potential issue in counsel’s brief, and the sole issue discussed in

appellant’s pro se response, address whether appellant’s trial counsel presented

reasonably effective assistance. The standard by which appellate review of the

effectiveness of trial counsel is measured is that set out in the seminal case of Strickland



       1
           One of the tellers recognized Douglas as a bank customer.

                                             3
v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), and adopted by our

Court of Criminal Appeals in Hernandez v. State, 726 S.W.2d 53, 57 (Tex.Crim.App. 1986).

In order to show that trial counsel was ineffective, a claimant must establish two elements:

(1) counsel’s performance was deficient, and (2) the deficient performance prejudiced the

defense. Strickland, 466 U.S. at 687. To be sustained, an allegation of ineffective

assistance of counsel must be firmly founded and affirmatively demonstrated in the record.

McFarland v. State, 928 S.W.2d 482, 500 (Tex.Crim.App.1996). As counsel discusses,

the record shows appellant’s trial counsel’s preparation for trial included personal

interviews of witnesses and shows he made appropriate objections during trial. Defense

counsel presented appellant’s version of events through her testimony and obtained a writ

of attachment to secure the presence of Michael Douglas as a defense witness to support

appellant’s version. Defense counsel was successful in presenting the favorable testimony

in the absence of the witness through a stipulation. The record does not show appellant

was deprived of the effective assistance of counsel.


       Our review of counsel’s brief, including her discussion of potential issues on appeal,

and the record convinces us that appellate counsel conducted a thorough review of the

record. We also have independently examined the entire record in this case to determine

whether there are any non-frivolous grounds which might support the appeal. See Penson

v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813
S.W.2d at 511.




                                             4
       Having reviewed the record before us, we agree with counsel that the appeal is

frivolous. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). Accordingly,

counsel’s motion to withdraw is granted2 and the judgment of the trial court is affirmed.




Do not publish.




                                                  James T. Campbell
                                                      Justice




       2
         In granting counsel’s motion to withdraw, however, we remind counsel to insure
that he has complied with the “educational”duty to inform appellant of her right to file a pro
se petition for discretionary review in the Court of Criminal Appeals. Ex parte Owens, 206
S.W.3d 670 (Tex.Crim.App. 2006).

                                              5